Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/21 has been entered.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,574,957. Although the claims at issue are not identical, they are not patentably distinct from each other because they are basically the same except the extra wordings in the current application.  For instance, applicant has amended claim 1 by adding the following limitation: 

However, these extra wordings are merely an iteration of the same languages in the receiving operation recited earlier in the claim, which are also similar to languages as recited in the patent claim 21.  Therefore, the claimed invention is the same as the patented claimed despite the added limitation.
	 In addition of the rejection to claim 1 as set forth above, claims 2-20 are met by patented claims 7-20, respectively, since they are virtually identical.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelissen (2005/0114887).
 	Regarding claim 1, Gelissen discloses an interface; a storage; a display; and a processor (the decoder 32 inherently includes these elementary components) configured to:
receive, from an external device through the interface, a scene among a plurality of scenes forming the video content and image quality-related data regarding a 
perform an image quality improvement process with respect to the scene to be output using the image quality-related data stored in the storage which is received along with the scene (para. 0029, 0031),
wherein the processor receives image quality-related data corresponding to each of the plurality of scenes by receiving the each scene and image quality-related data corresponding to a scene of the each scene (para. 0029, 0031).  
	Gelissen teaches, besides placed at the beginning of a frame group, the image quality-related data can be received beforehand, placed in any frame of the frames in the video stream, or just placed once for the whole stream (note para. 34).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the image quality-related data ahead of the next scene to perform the well known functions as claimed.  It should be noted that when the image quality-related data is placed at the beginning of a video stream, it could be effectively interpreted as placed ahead of the next scene since the video stream might include more than one scenes that follow in later time.  
Regarding claim 2, Gelissen discloses the image quality-related data is received, from the external device, by the interface in a divided form (para. 26, 32).
Regarding claim 3, Gelissen discloses the processor is further configured to: identify a number of the image quality-related data and an order of the image quality-related data based on information received from the external device, and restore the image quality-related data (para. 0031).

identify a time at which the scene is changed based on information received from the external device, and perform the image quality improvement process with respect to the next scene using the image quality-related data stored by the storage during outputting of the scene by the display (note the information inserted at the beginning of a scene or scene motion indication in para. 26, and video data stream and subjective quality of video parameters synchronization as described in para. 0032).
Regarding claim 5, Gelissen does not disclose that the processor is further configured to: identify a scene number of the next scene to be output based on information received from the external device, and identify whether the stored image quality-related data is applicable to the next scene to be output based on the scene number identified by the processor as claimed.  As described in paragraphs 26 and 34, Gelissen states that the image quality-related data can be placed anywhere in the video data and the image quality-related data and the image data must be synchronized when outputting.  In order to synchronize these data, each of these data must have an identification number in order to correlate them together.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ index numbers so that the video data and quality-related data could be identified and correlated.  	
Regarding claim 6, Gelissen does not disclose the interface is connected with the external device through a High-Definition Multimedia Interface (HDMI), and wherein the image quality-related data is received by the interface of the electronic device in a source product description (SPD) infoframe. The examiner takes Official Notice that 
Regarding claim 7, Gelissen further discloses an interface (28); and a processor (the video coder 20 inherently includes a processor) configured to:
control to transmit via the interface, to an external device, a scene among a plurality of scenes forming the video content and image quality-related data regarding a scene among the plurality of scenes (para. 26, 27),
wherein the image quality-related data regarding a next scene is different from image quality-related data regarding the scene,
wherein the processor controls the interface to transmit image quality-related data corresponding to each of the plurality of scenes by transmitting the each scene and image quality-related data corresponding to a scene of the each scene.
Gelissen also teaches that the image quality-related data can be received beforehand, placed in any frame of the frames in the video stream, or just once for the whole stream (note para. 34).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the image quality-related data ahead of the next scene to perform the well known functions as 
Regarding claim 8, Gelissen discloses the processor is further configured to divide the image quality-related data regarding the next scene to be output, and control the interface to transmit, to the external device, the image quality-related data divided by the processor (para. 26).
Regarding claim 9, Gelissen discloses the interface is further configured to transmit, to the external device, at least one of: information about division of the image quality-related data (para. 32), information about a time at which the scene transmitted to the external device is changed (para. 26), information about the scene transmitted to the external device (inherently included), and information about the image quality-related data transmitted to the external device (subjective quality).
Regarding claim 10, Gelissen does not disclose that the processor is further configured to identify whether or not the sink device is able to perform an image quality improvement process based on extended display identification data (EDID) received by the interface from the sink device, and in response to the processor identifying that the sink device is able to perform the image quality improvement process, the interface transmits the image quality-related data to the sink device.  Based on the reasoning to claim 6 and knowing that EDID is part of the HDMI protocols to determine capability of a sink device, it would have been obvious to one of ordinary skill in the art before the 
Regarding claims 11-20, see similar rejections as set forth above.
Response to Arguments
Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive.  
With regard to applicant’s argument that the double patenting rejection should be withdrawn, the examiner disagrees.  As explained in the double patenting rejection above, the patent claims still anticipate the claimed invention.  As a result, the double patenting rejection is maintained.
	In regards to applicant’s argument that Gelissen does not disclose receiving a parameter corresponding to each scene and receiving each scene and a parameter corresponding to a next scene of the each scene as a set, the examiner agrees.  However, as set forth in the rejection above, Gelissen does teach that the image quality-related data can be placed in any frame of a group of frames and received beforehand.  Thus, the modification of Gelissen clearly meets the claimed invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422